Citation Nr: 0401397	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to September 1942, and in the Regular 
Philippine Army from February to May 1945.  He was a prisoner 
of war of the Japanese government from April to September 
1942.  The veteran died in June 1970.  The appellant in this 
case claims to be his surviving spouse, although the Board 
notes incidentally that the veteran's death certificate 
indicates that he had a different spouse at the time of his 
death.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.  

It is noted that in October 2002, the RO also denied 
entitlement to nonservice-connected death pension benefits.  
The appellant initiated an appeal with this decision in 
January 2003.  In March 2003, however, she attended an 
informal hearing at which she withdrew her appeal regarding 
death pension benefits.  The appellant clarified that she 
wished to pursue an appeal to the Board only regarding 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  According to the certificate of death, the veteran died 
in June 1970 from a cerebral hemorrhage due to cardiovascular 
disease (hypertension).  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  A cardiovascular disease was not clinically evident in 
service or for many years thereafter. 

4.  The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA fulfilled its notification 
duties to the appellant in a detailed September 2002 letter.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department records are on 
file.  The appellant was given the opportunity to identify or 
submit additional evidence in support of her claim, including 
post-service clinical records.  She has indicated, however, 
that no such records are available.  A July 2002 letter from 
the hospital where the veteran died confirms that his 
terminal clinical records were destroyed by "physical and 
natural calamities."  In view of the foregoing, it is clear 
that no post-service clinical records are available.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

The Board also finds that a medical opinion is not necessary 
based on the facts of this case.  To request a medical 
opinion on any causal relationship at this late date would 
require a clinician to review the record as summarized below, 
which consists of service records showing that the veteran 
did not have a cardiovascular disorder in service, and a 
post-service record which is negative for medical findings of 
cardiovascular disease, but for the certificate of death.  
Under these circumstances, any opinion on whether the 
disability which cause the veteran's death is linked to his 
active service would obviously be speculative.  Therefore, 
the Board finds that no further development is warranted, to 
include obtaining a medical opinion.  38 U.S.C. § 5103A(d) 
(West 2002).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled.  

I.  Factual Background

The veteran's service records are negative for pertinent 
complaints or abnormalities.  On his May 1945 Affidavit for 
Philippine Army Personnel, he indicated that he had incurred 
no wounds or illnesses during service.  

In June 1970, the veteran died.  The certificate of death 
indicates that the cause of his death was a left cerebral 
hemorrhage due to cardiovascular disease (hypertension).

In July 2002, the appellant submitted an application for VA 
death benefits.  In support of her claim, she submitted a 
July 2002 letter from the hospital where the veteran died.  
In this letter, a hospital administrator indicated that an 
index indicated that the veteran had been hospitalized in 
June 1970 for treatment of a cerebral hemorrhage due to 
hypertension.  He died on the day of admission.  The 
administrator further indicated that actual clinical records 
pertaining to the veteran were not available as they had been 
destroyed "by physical and natural calamities."  

In a January 2003 statement, the appellant indicated that she 
believed that service connection for the cause of the 
veteran's death was warranted as he had participated in the 
Bataan Death March and had suffered at the hands of the 
Imperial Japanese Forces.  She indicated that upon his 
separation from service, he was sick with tuberculosis and 
looked like a skeleton.  She indicated that there were no 
doctors available, so there were no medical records 
confirming the veteran's post-service illnesses.  

II.  Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38  
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for the cause 
of the veteran's death is not warranted.  

As noted, to establish service connection for the cause of 
the veteran's death, the evidence must show that a service-
connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's June 1970 death was a cerebral hemorrhage due to 
hypertension.

Initially, the Board observes that service connection was not 
in effect for any disability during the veteran's lifetime.  
In addition, the record shows that a cardiovascular disease 
was not clinically evident during the veteran's active 
service, nor is there any indication that a cardiovascular 
disease was manifest to a compensable degree within the first 
post-service year.  In fact, the Board again notes that the 
record is devoid of any post-service medical evidence, but 
for the June 1970 death certificate.  Finally, the Board 
notes that while ischemic heart disease is among the diseases 
subject to presumptive service connection for former 
prisoners of war, there is no indication that the veteran 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (2003).  

The Board further notes that none of the probative evidence 
of record contains any indication whatsoever that the 
veteran's fatal cerebral hemorrhage due to cardiovascular 
disease (hypertension) was related to his active service or 
any incident occurring therein.  In that regard, the Board 
notes that it has considered the appellant's lay statements 
to the effect that service connection for the cause of the 
veteran's death is warranted, as he participated in the 
Bataan Death March and was sick with tuberculosis at the time 
of his discharge from service; however, as the record does 
not establish that the appellant possesses a recognized 
degree of medical knowledge, her statements cannot serve as a 
medical diagnoses and/or an opinion regarding causation.  
Espiritu v. Derwinski, 2 Vet. App.  492, 494 (1992). 

In summary, the record shows that the veteran's fatal 
cardiovascular disease was not present during service or for 
many years thereafter, and the record contains no indication 
of a causal relationship between this disease and the 
veteran's active service or any incident  therein.  For the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for the cause of the veteran's death.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the  
veteran's death is denied.  


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



